UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4585



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROGER PLUMLEY,

                                             Defendant - Appellant.



                            No. 06-4741



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY PLUMLEY,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.      Thomas E. Johnston,
District Judge. (5:05-cr-00224-2; 5:05-cr-00224-1)


Submitted: February 22, 2007              Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia; Richard M. Gunnoe, Hinton, West Virginia, for Appellants.
zCharles T. Miller, United States Attorney, Miller A. Bushong III,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Appellants     Roger   Plumley   (Roger)   and   Rodney   Plumley

(Rodney) each pled guilty to conspiracy to distribute fifty grams

or more of cocaine base (crack), a quantity of cocaine, and

hydrocodone in violation of 21 U.S.C. § 846 (2000).            The district

court sentenced Roger to 190 months imprisonment and Rodney to 193

months imprisonment.      Both received five years supervised release

and a $2000 fine.       Rodney contends on appeal that the district

court erred in determining the drug quantity for which he was

accountable. Both appellants argue that the court erred in finding

that they had more than minor or minimal roles in the conspiracy.

We review these factual issues for clear error, United States v.

Tucker, 473 F.3d 556, 560 (4th Cir. 2007), and affirm.

           In 2004 and 2005, the Plumley brothers permitted two

separate groups of crack suppliers, one from New York and one from

Ohio, to use their residences in West Virginia as a place to sell

crack.   In exchange, they received crack for their own use.         Rodney

also sold crack he obtained from the Ohio distributors several

times.    In April 2005, acting on a tip from a confidential

informant, state police stopped one of two vehicles traveling

together from Ohio to the Plumleys’ home, and seized 187.5 grams of

crack from the vehicle.      Shortly afterward, a search warrant was

executed at the Plumleys’ home, where Rodney and the driver of the

second   vehicle   were   found   with   78   grams   of    crack.   Rodney


                                   - 3 -
challenges        the     district     court’s    determination         that   he   was

responsible for the crack seized from the vehicle that was stopped

by the police.          We conclude that the district court did not clearly

err   in   finding        that   the   crack     seized   from    the    vehicle    was

reasonably foreseeable to Rodney, U.S. Sentencing Guidelines Manual

§ 1B1.3(a)(1)(B), (2) (2005), and attributable to him as relevant

conduct.

             We     further       conclude       that     the    district      court’s

determination that neither Roger nor Rodney had a mitigating role

in the conspiracy was not clearly erroneous.                      United States v.

Pratt, 239 F.3d 640, 646 (4th Cir. 2001) (inquiry is whether

defendant’s conduct is material or essential to commission of

offense).

             We therefore affirm the sentences imposed by the district

court.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         - 4 -